     Case 4:19-cv-03425-JST Document 96-1 Filed 02/05/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                          NORTHERN DISTRICT OF CALIFORNIA
10
                                       OAKLAND DIVISION
11

12   NIANTIC, INC., a Delaware corporation,    Case No. 19-cv-03425-JST
13                       Plaintiff,            [PROPOSED] ORDER GRANTING JOINT
14                                             PROPOSED SCHEDULING ORDER
           v.
15   GLOBAL++, an unincorporated
16   association; RYAN HUNT, a.k.a.
     “ELLIOTROBOT,” an individual;
17   ALEN HUNDUR, a.k.a. “IOS N00B,”
     an individual; and DOES 1-20,
18
                         Defendants.
19

20

21

22

23

24

25

26

27

28


                                                                         [PROPOSED] ORDER
                                                                      Case No. 19-cv-03425-JST
          Case 4:19-cv-03425-JST Document 96-1 Filed 02/05/20 Page 2 of 2



 1                                           [PROPOSED] ORDER
 2             Upon due consideration of the Joint Proposed Scheduling Order submitted by plaintiff
 3   Niantic, Inc. and defendants Ryan Hunt and Alen Hundur, the Court hereby sets the following
 4   additional case deadlines:
 5

 6                                  EVENT                                          DEADLINE

 7       Deadline for Niantic to file stipulation to file amended         February 7, 2020
         complaint1
 8
         Deadline to file a joint stipulation regarding service on        February 28, 2020
 9
         Global++ and Global++’s appearance in this case
10
         Deadline for Defendants to respond to amended complaint          February 28, 2020
11
         In the absence of a joint stipulation regarding service on       March 13, 2020
12       Global++ and Global++’s appearance in this case, deadline
         for Niantic to file a request that the Clerk enter default
13       against Global++ under Federal Rule of Civil Procedure
14       (“Rule”) 55(a), or file a motion to dismiss all claims against
         Global++ under Rule 41, or seek other appropriate relief
15
         Deadline for Defendants to file motion to compel arbitration     March 13, 2020
16

17
               PURSUANT TO STIPULATION, IT IS SO ORDERED.
18

19
         Dated: __________ ___, 2019                By:
20                                                  The Honorable Jon S. Tigar
                                                    United States District Judge
21

22

23

24

25

26

27

28   1
         Defendants anticipate that they will stipulate to the filing of Niantic’s amended complaint.
                                                        -1-
                                                                                        [PROPOSED] ORDER
                                                                                     Case No. 19-cv-03425-JST
